Order issued October     3 , 2012




                                             In The
                               (Court of Apprats
                         NMI! Distrirt uf . rxas at Dallas
                                      No. 05-12-01257-CV


                        DALLAS EUROPEAN AUTO, LLC, Appellant
                                                V.
               HAMID MASSOUDI D/B/A SPORT MOTOR CARS, Appellee


                                         ORDER


       The Court has before it appellant's September 26, 2012 unopposed motion to substitute

attorney-in-charge. The Court GRANTS the motion. We DIRECT the Clerk of this Court to

remove James Thomas Langford and The Farahmand Law Firm, P.C. as counsel of record for

appellant and to substitute Jeffrey S. Lowenstein and the law firm of Bell Nunnally & Martin, LLP

as counsel of record for appellant.